Citation Nr: 0217232	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for bilateral defective hearing and assigned a 
noncompensable rating.  This case was previously before the 
Board in January 2002.  At that time, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's bilateral hearing loss is currently 
productive of Level I hearing impairment in the right ear, 
and Level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.85-4.87, Diagnostic Code 6100 (1998-
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected bilateral hearing loss should be assigned 
an initial compensable disability rating.

As noted, this matter was previously before the Board in 
January 2002 and was remanded for further development.  In 
January 2002, the Board requested that the veteran be 
afforded another VA audiological examination.  The veteran 
underwent such an examination in April 2002.  The Board has 
reviewed the file, and is satisfied that the requested 
development has been completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially provides that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted.  38 
C.F.R. §§ 3.102, 3.159.  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

A review of the file reveals that in the Board's January 
2002 remand, the Board referenced the VCAA, and the RO has 
also considered the provisions of the VCAA in this appeal.  
In this regard, the Board notes that in January 2002 and 
October 2002 letters the RO explained to the veteran that, 
in addition to the evidence already of record, the RO would 
request medical records from the medical providers that he 
indicated treated him for the claimed condition.  In a June 
2002 supplemental statement of the case, the RO explained to 
the veteran why they were denying his claim; the June 2002 
supplemental statement of the case contained a copy of the 
laws and regulations pertinent to this claim.

The record contains the veteran's service medical records, 
substantial private treatment records, and VA audiological 
examinations dated in January 1998, October 1999, and April 
2002.  The Board is unaware of any additional relevant 
medical evidence that should be obtained before proceeding 
with this appeal.  In short, for the reasons outlined above, 
the Board finds that the duties to notify and to assist, 
including obtaining an audiological examination in April 
2002 (after the veteran expressed dissatisfaction with prior 
examinations) and advising the veteran of what evidence he 
could submit and what evidence the VA would obtain 
consistent with VCAA have been satisfied, and that no useful 
purpose would be served by delaying this case any further.  
See 38 U.S.C.A. §§ 5103, 5103A; Quartuccio v. Principi, 10 
Vet. App. 183 (2002) (holding that both the statute and 
regulation clearly require the Secretary to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In light of the foregoing the veteran is 
not prejudiced by a lack of further development.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran was awarded service connection for bilateral 
defective hearing in November 1999 and was assigned a 
noncompensable rating that has remained in effect since that 
time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  
Compensation is also payable where there is total deafness 
in one ear as a result of a service-connected disability and 
total deafness in the other ear as a result of nonservice-
connected disability.  38 C.F.R. § 3.383.  In this case the 
veteran has bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

In January 1998, the veteran underwent a VA audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 35 decibels at 1000 Hertz; 25 decibels at 2000 
Hertz; 40 decibels at 3000 Hertz; and 45 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear 
was 36 decibels.  Speech recognition in the right ear was 
100 percent.  The left ear manifested the following puretone 
thresholds: 60 decibels at 1000 Hertz; 40 decibels at 2000 
Hertz; 70 decibels at 3000 Hertz; and 65 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
59.  Speech recognition in the left ear was 92 percent.  The 
examiner noted mild conductive hearing loss in the right 
ear, and mild to severe mixed hearing loss in the left ear.

In October 1999 the veteran underwent another VA 
audiological evaluation.  The puretone thresholds for the 
right ear were as follows: 70 decibels at 1000 Hertz; 55 
decibels at 2000 Hertz; 65 decibels at 3000 Hertz; and 60 
decibels at 4000 Hertz.  The average pure tone threshold for 
the right ear was 63 decibels.  Speech recognition in the 
right ear was 100 percent.  The left ear manifested the 
following puretone thresholds: 65 decibels at 1000 Hertz; 45 
decibels at 2000 Hertz; 55 decibels at 3000 Hertz; and 60 
decibels at 4000 Hertz.  The average pure tone threshold for 
the left ear was 56.  Speech recognition in the left ear was 
92 percent.  The examiner noted mild to moderately severe 
conductive hearing loss in the right ear, and mild to severe 
mixed hearing loss in the left ear.

At an April 2002 VA audiological evaluation, the puretone 
thresholds for the right ear were as follows: 40 decibels at 
1000 Hertz; 30 decibels at 2000 Hertz; 40 


decibels at 3000 Hertz; and 45 decibels at 4000 Hertz.  The 
average pure tone threshold for the right ear was 39 
decibels.  Speech recognition in the right ear was 96 
percent.  The left ear manifested the following puretone 
thresholds: 65 decibels at 1000 Hertz; 50 decibels at 2000 
Hertz; 65 decibels at 3000 Hertz; and 65 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
61.  Speech recognition in the left ear was 80 percent.  The 
examiner noted a mild conductive hearing loss in the right 
ear, and a moderate to severe mixed hearing loss in the left 
ear.

As noted in the Board's January 2002 remand, the record 
contains private audiograms.  The hearing frequencies were 
reported in a graph form, and a puretone average was only 
provided for two frequencies, as opposed to four 
frequencies.  Moreover, while the speech discrimination 
scores were provided for live voice, the type of test used 
was not indicated.  As such, the private audiographs are not 
useful for VA rating purposes.  See 38 C.F.R. § 4.85(a).

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
the currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at any time during the appeal.  Considering 
that the veteran's right ear manifests an average puretone 
threshold of 39 decibels (according to the April 2002 VA 
audiological evaluation report), and 96 percent of speech 
discrimination, the right ear meets a Level I designation 
under Table VI.  As the veteran's left ear manifests an 
average puretone threshold of 61 decibels, and 80 percent of 
speech discrimination, the left ear meets a Level IV 
designation under Table VI.  When both Level designations 
are combined, a noncompensable rating is the highest rating 
available.  See 38 C.F.R. § 4.85, Table VII.

The results from the January 1998 and October 1999 VA 
audiological examinations yield similar results.  As for the 
January 1998 examination, as the veteran's right ear 
manifested an average puretone threshold of 36 decibels, and 
100 percent of speech 



discrimination, the right ear meets a Level I designation 
under Table VI.  As the veteran's left ear manifested an 
average puretone threshold of 59 decibels, and 92 percent of 
speech discrimination, the left ear meets a Level II 
designation under Table VI.  When both Level designations 
are combined, a noncompensable rating is the highest rating 
available.  See 38 C.F.R. § 4.85, Table VII.

The results from the October 1999 VA audiological 
examination entitle the veteran to consideration under Table 
VI or Table VIa (exceptional hearing loss) for the right ear 
since the decibel loss in all tested frequencies was 55 or 
greater.  Loss in the left ear; however, is still evaluated 
under Table VI as the loss at 2000 Hertz was 45 decibels, 
i.e., less than the required 55 decibels at all levels.  
Accordingly, the veteran's left ear hearing loss meets a 
Level I designation under Table VI, and the veteran's right 
ear meets a Level II designation under Table VI or a Level 
V, raised to VI when considered under Table VIa.  Level I 
for the left ear is provided where there is a puretone 
threshold average of 56 which is then combined with Level VI 
for the right ear.  Level VI is reached when applying Table 
VIa. (Level V from Table VIa is provided for the veteran's 
pure tone threshold average of 63, and then elevated one 
level to VI ).  However, even with consideration of the 
veteran's right ear under Table VIa for exceptional hearing 
loss and elevating it one level, he still does meet the 
criteria for a compensable evaluation.  See 38 C.F.R. § 
4.85, Table VII.

The Board acknowledges the veteran's contentions and 
testimony given at the May 2000 RO hearing and recognizes 
his sincere belief in the merits of his claim.  However, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  On the basis 
of the objective evidence, the veteran's hearing loss 
disability simply does not support the requirements for a 
compensable rating.





In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning his hearing.  However, as discussed above, the 
objective clinical findings obtained from audiometric 
testing simply do not warrant assignment of a compensable 
rating at any time during the appeal period.  Fenderson.  In 
reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating and, as such, this case does not present such a state 
of balance between the positive evidence and the negative 
evidence to allow for a favorable determination.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the veteran does not contend, nor does the 
evidence reflect, that he is unable to work as a result of 
his hearing loss disability.  The Board emphasizes that the 
VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries.  38 
C.F.R. § 4.1.  In the present case, the evidence does not 
demonstrate that the veteran's bilateral hearing loss has 
caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.



ORDER

The schedular criteria for entitlement to an initial 
compensable rating for bilateral defective hearing have not 
been met, and the appeal is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

